Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the system comprising an adjustable arm while claim 1, from which claim 7 depends, claims the system being integrally formed with the ride vehicle. Clearly the arm moves and is not one piece with the ride vehicle. The specification does not support the idea that the system includes an adjustable arm that is also integrally formed with the ride vehicle.
3.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or The specification does not enable one skilled in the art to make an adjustable arm that is also integrally formed a ride vehicle.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1).
Regarding claim 1, Zielkowski discloses a ride system, comprising: a personal electronic device (PED) holding system (16/250/258, Figures 13 and 14, 16 being a “pouch, container, box, bag or the like”, see col. 7 lines 32-33) for a ride vehicle (ride vehicle not being claimed in combination), wherein the PED holding system is connected to the ride vehicle (retaining bar 258 of the PED holding system is connected to seat back portion 260) and comprises: a lock (56 or 298, see also “portable locker 16 may be locked by activating the locking mechanism” in col. 5 lines 65-66 and also “a storage lock of the integrated storage system 250 may be activated by a control system of the amusement park ride” in col. 17 lines 31-32) that is configured to move from an unlocked configuration to a locked configuration to lock a PED of a passenger of the ride vehicle to the ride vehicle during a ride cycle.
Zielkowski fails to disclose a charging system (104) that is configured to charge an energy storage component of the PED during the ride cycle. Rivera teaches that it was already known in the art for a vehicle mounted (see [0084]) PED (804, see “smart phone” in [0059]) container (802) to include a charging system (see “battery charger 824 for wirelessly charging” in [0064]) configured to charge the PED only after the system has determined the container has been locked (see [0064]). Considering these 
Zielkowski also fails to disclose that the retaining bar portion (258) of the PED holding system is integrally formed with the seat back. Zielkowski is silent as to how the retaining bar is connected to the seat. A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that the retaining bar (258) of Zielkowski has to be either integrally formed with the seat back or mechanically connected thereto, as there are no other options for keeping the retaining bar in place on the seat back. Given such limited design options, it would have been obvious matter of design choice to have chosen either design, in this case to make the retaining bat integrally formed with the seat back, given the limited number of physically possible connection options. Furthermore, assuming that the original Zielkowski retaining bar is in fact a separate piece from the seat back, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Zielkowski as modified above includes the ride system of claim 1, wherein the PED holding system comprises a container (see “pouch, container, box, bag or the like” in col. 7 lines 32-33) that is configured to contain the PED during the ride cycle.
Regarding claim 4, Zielkowski as modified above includes the ride system of claim 1, wherein the charging system would be configured to charge the energy storage component of the PED in response to the PED being locked to the ride vehicle via the lock (as taught by Rivera, see “charger 824 may only be 
Regarding claim 5, Zielkowski as modified above includes the ride system of claim 1, but fails to include wherein the charging system comprises a wired charging system comprising a cable having a connector that is configured to connect to a corresponding connector of the PED. Rivera teaches a wireless charging system (see [0064]). Because Applicant has not challenged Examiner’s use of Official Notice, the fact that it is old and well known that wireless charging is an alternative to wired charging and that not all PEDs are compatible with wireless charging systems is taken to be admitted prior art. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Zielkowski system with a wired charging system, either in place of or in addition to the wireless charging system, the motivation being to provide a different type of charging compatibility or expand the charging options available to the user in order to accommodate a wider variety of PEDs, those compatible with wireless charging and those without.
Regarding claim 6, Zielkowski as modified above includes the ride system of claim 1, wherein the charging system comprises a wireless charging system (as taught by Rivera, (see “battery charger 824 for wirelessly charging” in [0064]) that is configured to wirelessly charge the energy storage component of the PED.
Regarding claim 8, Zielkowski as modified above includes the ride system of claim 1, wherein Zielkowski discloses the PED holding system is configured to enable use of a camera of the PED during the ride cycle (see “may access a camera” in col. 17 line 20).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Boundy et al. (US 9,096,177 B2).
.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Rawlinson et al. (US 9,648,374 B2).
Regarding claim 7, Zielkowski as modified above includes the ride system of claim 1, but fails to include wherein the PED holding system comprises an adjustable arm that is configured to move to adjust a position of the PED relative to a frame of the ride vehicle during the ride cycle, and an electronic controller that is configured to control the adjustable arm to move to adjust the position of the PED relative to a frame of the ride vehicle during the ride cycle.  Zielkowski generally discloses a retaining bar (258) attachment mechanism for attaching the PED container to the ride vehicle, disclosing multiple retaining bar configurations (see col. 17 lines 1-10 and col. 17 line 64 - col. 18 line 8), no specific design being disclosed as critical. Zielkowski also discloses the PED container (16) and storage system (250) may help a user facilitate proper alignment for capturing photos and videos. Rawlinson teaches that it was already known in the art for a vehicle mounted electronic display to be mounted via an adjustable arm (813, see Figures) whose position is controlled by a vehicle electronic controller (805) to optimize user .
8.	Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Earnshaw (US 2013/0222583 A1).
Regarding claim 10, Zielkowski as modified above would include the ride system of claim 1, but fails to include a camera on the ride vehicle or in an environment surrounding the ride vehicle, wherein a function associated with the camera is made available to the passenger in response to the PED being locked to the ride vehicle via the lock. Earnshaw teaches that it was already known in the art to provide a system where a ride user can use their PED in order to connect to amusement park cameras for capturing his res photos during their ride (see [0024]-[0026]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided amusement park cameras connected to the modified Zielkowski PED system so that a user could get better pictures of their ride, as taught by Earnshaw.
Regarding claim 14, Zielkowski as modified above includes a personal electronic device (PED) holding system for a ride vehicle, wherein the PED holding system comprises: a container (as taught by Zielkowski) that is configured to contain a PED of a passenger of the ride vehicle during a ride cycle; and a charging system (as taught by Rivera) that is configured to charge an energy storage component of the PED while the PED is contained within the container during the ride cycle. Regarding the container enabling a ride controller of the ride vehicle to interface with a camera of the PED during the ride cycle, 
Regarding claim 15, Zielkowski as modified above includes the PED holding system of claim 14, comprising a lock (as taught by Zielkowski) that is configured to move from an unlocked configuration to a locked configuration to lock the PED within the container.
Regarding claim 16, Zielkowski as modified above includes the PED holding system of claim 15, wherein the charging system is configured to charge the energy storage component of the PED in response to the PED being locked within the container via the lock (as taught by Rivera).
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Universal City Studios LLC (WO 2018/217670 A1) and  von Glasow (US 6,554,437 B2).
Regarding claim 11, Zielkowski as modified above would include the ride system of claim 1, but fails to include a ride vehicle display screen on the ride vehicle, wherein the ride vehicle display screen is configured to mirror a display screen of the PED while the PED is locked to the ride vehicle via the lock. Universal teaches that it was already known in the art for a ride vehicle to be provided with an interactive screen (62, see [0041]) to enhance the entertainment experience of the rider (see [0040]). Glasow teaches that it was already known in the art for a vehicle mounted screen to mirror the display of a user’s mounted PED (see col. 6 lines 2-3). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Zielkowski system with a ride mounted display that also mirrors the PED, .
10.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) as applied above, further in view of Trowbridge (US 7,788,215 B2).
Regarding claim 12, Zielkowski as modified above includes the ride system of claim 1, but fails to include a ride control system that is configured to communicatively couple to the PED, wherein the ride control system is configured to enable an input from the passenger at the PED to affect a show effect in an environment surrounding the ride vehicle during the ride cycle. Trowbridge teaches that it was already known in the art for a ride system control system to communicate with a user’s PED such that the user can use their PED to control which music they hear during their ride (see col. 1 lines 49-64, col. 2 lines 51-63, and col. 3 lines 29-36). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have configured the ride control system of the modified Zielkowski to communicate with the PED in order to allow a user to choose music for their ride, as taught by Trowbridge.
Regarding claim 13, Zielkowski as modified above would include the ride system of claim 12, wherein the ride control system is configured to enable the input from the passenger at the PED to affect the show effect, as taught by Trowbridge, and it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have allowed this function in response to the PED being locked to the ride vehicle via the lock, just as the charging function is only allowed in response to the PED being locked to the ride vehicle, as taught by Rivera (see Paragraph 7 above), in order to ensure the PED is properly locked in place before a user attempts to use the extra ride features, as would be realized and understood by a person of ordinary skill in the art after studying these references as a whole.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Rivera et al. (US 2015/0371030 A1) and Earnshaw (US 2013/0222583 A1) as applied above, further in view of Rawlinson et al. (US 9,648,374 B2).
Regarding claim 7, Zielkowski as modified above includes the ride system of claim 14, but fails to include wherein the PED holding system comprises an adjustable arm that is configured to move to adjust a position of the PED relative to a frame of the ride vehicle during the ride cycle, and an electronic controller that is configured to control the adjustable arm to move to adjust the position of the PED relative to a frame of the ride vehicle during the ride cycle.  Zielkowski generally discloses a retaining bar (258) attachment mechanism for attaching the PED container to the ride vehicle, disclosing multiple retaining bar configurations (see col. 17 lines 1-10 and col. 17 line 64 - col. 18 line 8), no specific design being disclosed as critical. Zielkowski also discloses the PED container (16) and storage system (250) may help a user facilitate proper alignment for capturing photos and videos. Rawlinson teaches that it was already known in the art for a vehicle mounted electronic display to be mounted via an adjustable arm (813, see Figures) whose position is controlled by a vehicle electronic controller (805) to optimize user viewing based on a condition of the user (see col. 6 lines 39+). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the PED container of the modified Zielkowski system to the ride vehicle via an electronically controlled adjustable arm, integrally attached to the seat back just as the retaining bar was, the motivation being to optimize the viewing of the PED for different users, as taught by Rawlinson.
Allowable Subject Matter
12.	Claims 18-20 are allowable over the prior art of record.


Response to Arguments
13.	Applicant’s arguments filed 8/31/21 with respect to claims 1-13 have been fully considered and are persuasive but are moot in view of the new grounds of rejection. Applicant’s arguments with respect to claims 18-20 are persuasive and the rejections have been withdrawn. Applicant’s arguments with respect to claims 14-17 have been fully considered but are not persuasive.
14.	Applicant has argued that Zielkowski fails to teach the rider being able to interface with a camera of the PED during a ride cycle. Examiner refers Applicant to Zielkowski col. 17 lines 17-22 which states, “portable locker 16 may be clear such that the rider 14 may access a touch screen or buttons of electronic devices stored within… the rider 14 may access camera (e.g. on a cell phone) to take a picture or video…”
15.	Applicant has generally argued that Examiner’s provided rationale for making the proposed combinations is nothing more than conclusory statements. Examiner disagrees and notes that each proposed combination includes a very specific motivational statement or reason as to why a person of ordinary skill in the art would make the combination.
16.	Applicant has argued that Zielkowski and Rivera are from such distant fields that a person of ordinary skill in the art would not be motivated to combine their respective subject matter. Examiner notes that Zielkowski and Rivera are both concerned with placing electronic devices in vehicles and are thus in the same field. See col. 16 line 63 - col. 17 line 63 of Zielkowski and paragraph [0084] of Rivera.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        12/3/21